Exhibit 10.2


AEROJET ROCKETDYNE HOLDINGS, INC.
2019 EQUITY AND PERFORMANCE INCENTIVE PLAN


Restricted Stock Unit Agreement


WHEREAS, Participant Name (the “Grantee”) is an employee of Aerojet Rocketdyne
Holdings, Inc. (the “Company”) or a Subsidiary of the Company (a “Subsidiary”);
and


WHEREAS, the grant of an award of restricted stock units has been duly
authorized by a resolution of the Organization & Compensation Committee (the
“Committee”) of the Board of Directors.


NOW, THEREFORE, pursuant to the Company’s 2019 Equity and Performance Incentive
Plan (the “Plan”), the Company hereby grants to the Grantee, as of Grant Date
(the “Date of Grant”), Number of Awards Granted restricted stock units (the
“Restricted Stock Units” or the “RSUs”). Each Restricted Stock Unit represents
the right to receive one share of the Company’s common stock, par value $0.10
per share (the “Stock”), subject to the terms and conditions of the Plan and
this Restricted Stock Unit Agreement (the “Agreement”).


1.    Issuance of Stock. Any Stock underlying the RSUs that becomes vested in
accordance with the terms and conditions of this Agreement shall be settled as
soon as practicable following vesting and in no case after the later of (i) the
last day of the calendar year in which the Stock underlying the RSUs becomes
vested and (ii) the fifteenth (15th) day of the third (3rd) calendar month
following such vesting date. Any Stock issued pursuant to this Agreement shall
be fully paid and nonassessable and shall be represented by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company.


2.    Restrictions on Transfer of RSUs. The RSUs subject to this Agreement may
not be transferred, sold, pledged, exchanged, assigned or otherwise encumbered
or disposed of by the Grantee and all rights with respect to the RSUs granted
hereunder shall be available only to the Grantee during the Grantee’s lifetime.
Any purported transfer, encumbrance or other disposition of the RSUs covered by
this Agreement that is in violation of this Section will be null and void, and
the other party to any such purported transaction will not obtain any rights to
or interest in the RSUs covered by this Agreement. When and as permitted by the
Plan, the Company may waive the restrictions set forth in this Section with
respect to all or any portion of the RSUs covered by this Agreement.


3.    Vesting of RSUs.


(a)
Provided that the Grantee remains in continuous employment as an employee of the
Company or Subsidiary through such date, the RSUs covered by this Agreement will
become vested and nonforfeitable on:



Vesting Schedule


(b)    For the purposes of this Agreement, the continuous employment of the
Grantee with the Company or a Subsidiary shall not be deemed to have been
interrupted, and the Grantee will not be deemed to have ceased to be an employee
of the Company or a Subsidiary, by reason of (A) the transfer of his employment
among the Company and its Subsidiaries or (B) an approved leave of absence.


(c)    Notwithstanding the provisions of Subsection (a) of this Section, all of
the RSUs covered by this Agreement will become immediately vested and
nonforfeitable upon the occurrence of a change in control of the Company that
shall occur while the Grantee is an employee of the Company. For the purposes of
this Agreement, the term “change in control” will have the meaning given such
term under the Plan as in effect on the Date of Grant.


4.    Forfeiture of RSUs.


(a)    The RSUs covered by this Agreement that have not become vested and
nonforfeitable in accordance with Section 3 hereof shall be forfeited upon
Grantee’s Termination of Employment unless the Committee determines to provide
otherwise. In the event of a forfeiture, the RSUs covered by this Agreement that
have not become vested and nonforfeitable in accordance with Section 3 hereof
shall be cancelled.


(b)    Notwithstanding the provisions of Section 3 hereof, all of the RSUs
covered by this Agreement, and any Stock that has been issued upon vesting of
the RSUs, shall be subject to cancellation, forfeiture or recoupment upon the
occurrence of any of the following events: (i) termination of the Grantee’s
employment for cause; (ii) the Grantee’s violation of material Company or
Subsidiary policies or breach of applicable noncompetition or confidentiality
covenants; and (iii) conduct by the Grantee that is detrimental to the business
or reputation of the Company or its Subsidiary.


5.    Dividend Equivalents, Voting and Other Rights as a Shareholder. The
Grantee will not have any of the rights of a shareholder with respect to the
Stock underlying the RSUs covered by this Agreement, including voting rights,
unless and





--------------------------------------------------------------------------------

Exhibit 10.2


until such shares of Stock settled for such RSUs shall have been issued by the
Company to the Grantee (as evidenced on the appropriate books of the Company or
of a duly authorized transfer agent of the Company). Notwithstanding the
foregoing, the RSUs shall accrue dividend equivalents with respect to dividends
that would otherwise be paid on the shares of Stock underlying such RSUs during
the period from the Date of Grant to the date such shares of Stock are delivered
in accordance with Section 1. As of any date that the Company pays a cash
dividend on its Stock, the Company shall credit the Grantee with a dollar amount
equal to (i) the per share cash dividend paid by the Company on its Stock on
such date, multiplied by (ii) the total number of RSUs subject to this award
that are outstanding immediately prior to the record date for such dividend (the
“Dividend Equivalent Right”). Any such Dividend Equivalent Rights credited
pursuant to the preceding sentence shall be subject to the same vesting
conditions, payment and all other terms and conditions applicable to the
original RSUs to which they relate, including tax withholding obligations,
except that any vested Dividend Equivalent Rights shall in all cases be paid in
cash.


6.    Compliance with Law. The Company will make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any Stock pursuant to this Agreement if the issuance thereof
would result in a violation of any such law.


7.    Restrictions on Resale of Stock. The Company may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any resales by the Grantee or other subsequent transfers by the
Grantee of any shares of Stock issued pursuant to vested RSUs, including without
limitation (a) restrictions under an insider trading policy, (b) restrictions
designed to delay and/or coordinate the timing and manner of sales by Grantee
and other holders and (c) restrictions as to the use of a specified brokerage
firm for such resales or other transfers.


8.    Adjustments. The Committee may make adjustments, consistent with the
Section 409A Rules, in the terms and conditions of, and the criteria included
in, this Agreement, in recognition of unusual or nonrecurring events (including,
without limitation, the events described in Section 4.4 of the Plan) affecting
the Company or the financial statements of the Company or of changes in
applicable laws, regulations, or accounting principles, whenever the Committee
determines that such adjustments are appropriate in order to prevent unintended
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan. The determination of the Committee as to the
foregoing adjustments, if any, shall be conclusive and binding on the Grantee
under the Plan.


9.    Withholding Taxes.


(a)    Upon the vesting of any portion of the RSUs, the Grantee shall be
required to pay to the Company any applicable Federal, state, local or foreign
withholding tax due, if any, as a result of such vesting. The Company’s
obligation to deliver the Stock shall be subject to such payment. The Company
and its Subsidiaries shall, to the extent permitted by law, have the right to
deduct from any payment of any kind otherwise due to the Grantee the minimum
statutory amount (or, if and when the Company adopts any applicable accounting
standard allowing for greater share withholding, up to such withholding rate
that will not cause an adverse accounting consequence or cost) to satisfy
Federal, state, local or foreign withholding taxes due with respect to such
vesting.


(b)    Subject to (i) the Committee’s right to disapprove any such election and
require the Grantee to pay the required withholding tax, if any, in cash, (ii)
any Company policies, and (iii) applicable laws, the Grantee shall have the
right to elect to pay the minimum (or, if and when the Company adopts any
applicable accounting standard allowing for greater share withholding, up to
such withholding rate that will not cause an adverse accounting consequence or
cost) required withholding tax payable at vesting by having the Company withhold
shares of Stock otherwise issuable upon vesting and settlement. Any such
election shall be irrevocable, made in writing and signed by the Grantee. If
vesting occurs within a closed window period during which the Grantee is
prohibited by the Company’s policies from trading in Company securities, the
Company shall retain shares to be received at vesting to pay the minimum (or, if
and when the Company adopts any applicable accounting standard allowing for
greater share withholding, up to such withholding rate that will not cause an
adverse accounting consequence or cost) required withholding tax to be paid at
vesting. Shares of Stock used to pay any required withholding tax shall be
valued at the same time and in the same manner that vested shares of Stock are
valued for purposes of determining the required withholding taxes.


10.    Employment Rights. The Plan and this Agreement will not confer upon the
Grantee any right with respect to the continuance of employment or other service
with the Company or any Subsidiary and shall not interfere in any way with any
right that the Company or any Subsidiary would otherwise have to terminate any
employment or other service of the Grantee at any time.


11.    Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement shall not be taken into account in determining any benefits
to which the Grantee may be entitled under any profit-sharing, retirement or
other benefit or compensation plan maintained by the Company or a Subsidiary.


12.    Notices. Any notice necessary under this Agreement will be addressed to
the Company or the Committee at the principal executive office of the Company
and to the Grantee at the address appearing in the personnel records of the
Company for such Grantee, or to either party at such other address as either
party may designate in writing to the other. Any such notice will be deemed
effective upon receipt thereof by the addressee.





--------------------------------------------------------------------------------

Exhibit 10.2




13.    Agreement Subject to the Plan. The RSUs granted under this Agreement and
all of the terms and conditions hereof are subject to all of the terms and
conditions of the Plan. In the event of any inconsistency between this Agreement
and the Plan, the terms of the Plan shall govern.


14.    Amendments. The Committee may amend this Agreement. Any amendment to the
Plan will be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto; provided, however, that no amendment shall
adversely affect the rights of the Grantee under this Agreement without the
Grantee’s consent, except as required under the tax laws.


15.    Severability. In the event that one or more of the provisions of this
Agreement is invalidated for any reason by a court of competent jurisdiction,
any provision so invalidated shall be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof will continue to be valid
and fully enforceable.


16.    Governing Law. This Agreement will be construed and governed in
accordance with the laws of the State of Delaware without regard to its conflict
of laws principles.


17.    Certain Defined Terms. In addition to the terms defined elsewhere herein,
when used in the Agreement, terms with initial capital letters have the meaning
given such term under the Plan, as in effect from time to time.


This Agreement is effective as of Grant Date.


AEROJET ROCKETDYNE HOLDINGS, INC.
                        
By:
 

Arjun L. Kampani
Vice President, General Counsel and Secretary




The undersigned Grantee hereby acknowledges receipt of an executed original of
this Restricted Stock Unit Agreement and accepts the right to receive the
Restricted Stock Units subject to the terms and conditions of the Plan and the
terms and conditions herein above set forth.




Electronic Signature
                                                
Participant Name







